Citation Nr: 1203000	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania
 

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease of the left hip, to include as secondary to the service-connected disabilities.

2.  Entitlement to service connection for degenerative joint disease of the left hip, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for generalized arthritis, to include as secondary to service-connected disabilities.

4.  Entitlement to an increased rating for lumbosacral strain.

5.  Entitlement to an increased rating for left knee disability.

6.  Entitlement to increased rating for right knee strain.

7.  Entitlement to increased rating for degenerative joint disease of the right knee.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, S.M., and J. C.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the RO in Philadelphia, Pennsylvania.  

In August 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That period of time has lapsed, and no additional evidence has been received.

The issues of entitlement to service connection for depression and a speech impediment, to include on a secondary basis, have been raised by the record as indicated on page 20 of the hearing transcript, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for generalized arthritis and left hip disability, entitlement to increased ratings for lumbosacral strain and bilateral knee disabilities, and entitlement to TDIU are addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  An unappealed March 2000 rating decision previously denied service connection for degenerative joint disease of the left hip.

2.  The evidence received since the March 2000 decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for degenerative joint disease of the left hip. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of service connection for degenerative joint disease of the left hip and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Here, the RO initially denied the Veteran's original claim of service connection for degenerative joint disease of the left hip in a March 2000 rating decision.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner and it became final.  

The evidence of record at the time of the March 2000 rating decision consisted of service treatment records, lay statements, and VA and private medical records.  The service treatment records, in part, reflect that the Veteran was immobilized in a cylinder cast three weeks postoperatively after he was struck by an automobile.  He was diagnosed with fracture of the left patella and lumbosacral spine, but no apparent left hip disability.  A February 2000 VA examination report notes a diagnosis of degenerative joint disease of the left hip; however, the examiner opined that there was no relationship between the Veteran's left hip disability and his service-connected disabilities.  The RO denied service connection for a left hip disability because, in part, of no nexus to service or service-connected disability.  

Evidence added to the record since March 2000 includes VA Medical Center treatment records, private medical records, written statements, employment records, and lay statements and testimonies.  

Specifically, a September 2002 VA treatment record notes that it was possible that the Veteran's hip disability was due to his change in gait, as a result of his service-connected knee disability.  

A January 2003 VA treatment record notes that the Veteran had osteoarthritis of the hips probably from the changed mechanics secondary to knee osteoarthritis.  (See also February 2006written statement from Dr. C. A. (diagnosing the Veteran with severe osteoarthritis of the hips)).

The VA treatment records and private medical records suggesting that the left hip disability was caused or aggravated by the service-connected disabilities are new as it was not previously of record.  It is also material as it provides a competent opinion on the question of whether the Veteran's left hip disability is related to a service-connected condition.  The medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the medical evidence is sufficient to raise a reasonable possibility of substantiating the claim. 

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a left hip disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative joint disease of the left hip is reopened; to this extent only, the appeal is granted.



REMAND

INCREASED RATINGS

With regard to the low back and bilateral knee disabilities, the Veteran indicated that his disabilities have worsened since his last VA examination in March 2010, as indicated on pages 7-8 of the hearing transcript.  Also, he indicated that he had a left knee and hip replacement surgery approximately two months prior to the hearing.  (See Hearing Transcript p. 7).  The Veteran used a walker at the hearing.  (Id. at 9, 11).  His physician also told him that he needed surgery on his right knee and was scheduled for additional surgery in the near future.  (Id. at 12, 14, and 15).  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his low back and knee disabilities.  

The hearing transcript also notes that the Veteran has had ongoing private and VA treatment since his last examination.  The record also reflects that the Veteran has applied for Social Security Administration (SSA) disability benefits, but was denied in 2008.  (See Hearing Transcript, p. 19).  The Board finds that these records would be pertinent to the claims on appeal See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  Prior to the examination, all outstanding treatment records should be obtained.

SERVICE CONNECTION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  (During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.)

Here, the Veteran maintains that he has generalized arthritis that is either related to his military service or his service-connected disabilities.  The medical evidence of record contains evidence of current treatment for generalized arthritis.  See June 2010 private treatment record.  Moreover, the Veteran has been awarded service connection for lumbosacral strain and bilateral knee disabilities.  The Veteran has not been afforded a VA examination in connection with his current claim.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Under the "low threshold" standard of McLendon, an examination is warranted.

The Veteran also claims that he has a left hip disability related to a car accident in service or his service-connected disabilities.  With respect to this reopened claim for service connection, none of the medical opinions (noting a possible nexus) of record are adequate for adjudication purposes.  It is unclear whether the medical opinions noted above were rendered following a review of all pertinent records.  The Court has held that medical examinations must be thorough and take into account the records of prior examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, on remand, the appropriate VA examination should be scheduled. 

TDIU

With regards to the claim for TDIU, service connection and the increased rating claims could affect his claim for TDIU.  Therefore, the Board finds that the claims are inextricably intertwined and a Board decision at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Moreover, as noted below, additional development specific to the TDIU claim is also in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the specific joints in which he is claiming arthritis (other than back, knee, and hips) has developed as a result of his service.

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers (VA and non-VA) who have provided treatment for arthritis, low back disability, left hip disability, and knee disabilities since 2006.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  Contact the SSA and obtain copies of records pertinent to the Veteran's 2008 claim for SSA disability benefits.  If the records are not available, make a notation to that effect in the claims folder.

4.  Thereafter, schedule the Veteran for a VA examination(s) to determine the nature and etiology of any left hip disability and any generalized arthritis (other than arthritis of the knees, low back, and left hip) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

Based on a review of the claims file and the results of the examination, the examiner is asked the address the following questions:

A)  Is it at least as likely as not (50 percent or greater) that any current or recent left hip disability is related to any incident of military service or to a service-connected disability?

B)  Is it at least as likely as not (50 percent or greater) that any current or recent arthritis (other than arthritis of the knees, low back, and left hip) is related to any incident of military service or to a service-connected disability?

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

5.  In addition, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected back disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability. In so doing, he or she should opine as to whether any neurological symptoms, such as sciatica or radiculopathy, are attributable to the Veteran's service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner should then opine as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his all his service-connected disabilities combined without regard to the Veteran's age or the impact of any nonservice-connected disabilities.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth (i.e., the examiner is asked to explain why/how s/he came to their conclusions).  The report of the examination should be associated with the claims file.

6.  In addition, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected knee disabilities.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.

The examiner is asked to comment on the degree of severity of the Veteran's knee disabilities and affect on his employment and activities of daily living.  In particular, range of motions and the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner should then opine as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of all his service-connected disabilities without regard to the Veteran's age or the impact of any nonservice-connected disabilities.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth (i.e., the examiner is asked to explain why/how s/he came to their conclusions).  The report of the examination should be associated with the file.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims.  The provisions of 38 C.F.R. § 3.310(b) effective prior to October 10, 2006, must be applied.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


